UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7845



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN KEITH BREVARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-98-297, CA-00-48-3-2-V)


Submitted:   February 21, 2002             Decided:   March 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Keith Brevard, Appellant Pro Se. Brian S. Cromwell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Keith Brevard seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny leave to

proceed in forma pauperis, deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Brevard, Nos. CR-98-297; CA-00-48-3-2-V (W.D.N.C. Oct. 2,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2